[ * 565 ] * From that disclosure it appeared that Willard, being indebted to Weller in several sums of money, had caused a certain real estate to be conveyed to him in fee previous to the service of the original process upon him. On the first examination, Weller stated the supposed value of the estate, and on the second examination, he disclosed that he had sold it for more money than was due from Willard to him. Upon these facts the Court adjudged him the trustee of Willard (1).

 Webb vs. Peel, 7 Pick. 247.—Tucker vs. Clisby & Trustees, 12 Pick. 22. -Ed ]